DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device configured to” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ultrasound beamforming device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the contents of Fig. 7 part 900 are generally identifiable as the ultrasound beamforming device.  For examination purposes, a combination of hardware along with the software/algorithm for accomplishing the claimed functions, as described in the specification and equivalents thereof, has been interpreted as corresponding to the “ultrasound beamforming device” of the claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11 the claim recites “to manipulate focus” which should be drafted as “to manipulate a focus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the examiner notes that the claim as amended requires that the invention “implements an algorithm” and that this algorithm must “[re]focus the plurality of ultrasound beams”; 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the wording “while the ultrasound probe remains fixed to the patient via the monitoring pad”; however, this is confusing because it appears not to limit the scope of the claim and also appears to be redundant. Specifically the claim already requires that the monitoring pad be secured to the patient and that the support structure thereof receives the probe, so if read at face value this is mere reiteration that does not affect the scope of the claim in any way. Removal of the wording or otherwise clarification as to what if any limitation is enforced by this wording is required.
Regarding claim 3, the claim recites that “the ultrasound beamforming implements an algorithm configured to refocus the plurality of ultrasound beams at a specific region of interest to improve signal 
Regarding claim 7 the claim recites that the invention can generate “a morphology” which simply means “a shape” and which is prima facie unclear. Likewise the industry standard for morphology imaging in ultrasound is known more commonly as an anomaly scan which is a sort of fetal scan performed during development to see if the baby’s shape is correct. This does not appear to be what the applicant is referring to and would also raise further 112(b) issues so there may be a disconnect in terminology as well. Clarification as to what the morphology is, is requested and for examination purposes the examiner will presume that the invention only generates tissue identifications.
Claims 2-16 are each similarly affected by the foregoing grounds of rejection, at least by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 16, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180353157 A1 by Eibl et al. (hereafter Eibl).

Regarding claim 1, Eibl teaches: 1. An ultrasound system (see Eibl’s Abstract) comprising:
an ultrasound probe having a plurality of ultrasound transducers (see Eibl’s Figs. 16-17 noting transducer array 1602/1702);
a monitoring pad configured to be secured to a patient in a fixed manner (see Eibl’s Figs. 16-17 at large, and also noting either adhesive 1606/1704 or [0220] which describes that the invention have adhesives or other fixing devices such as elastic bands), the monitoring pad comprising:
an ultrasound gel pad (see Eibl’s Fig. 16 noting the hydrogel pad 1604); and
(see Eibl’s Figs. 16-17 and [0220]-[0222] noting the housing 1612/1712  and noting the configuration of the elements clearly depicted in the figures); and
an ultrasound beamforming device coupled to the ultrasound probe and configured to control the plurality of ultrasound transducers of the ultrasound probe to manipulate focus of an ultrasound beam into the patient and to read resulting reflections of the ultrasound beam (as best understood, this is one or more of the beamforming electronics, processing electronics, and user interface which are show in in Eibl’s Figs. 16-17 e.g. as parts 1610/1710 and 1620 and/or are described in [0220]-[0222]; however and alternatively, the computer processing/programmed steps are described in regards to the base embodiment such as at [0120]/[0145] which iterates that the device 102 can perform auto-focusing of the ultrasonic sources at a number of different depths and angles (i.e. manipulating the focus) and then collect data (i.e. resulting reflections) that best fits the structure of a targeted blood vessel. Lastly it may compact prosecution to note that while it is clearly inherent that this sort of electrical manipulations and digital processing must necessarily and inherently involve a computer that Eibl explicitly clarifies that his invention accomplishes such functions is using a combination of hardware and software, e.g. at [0310]) while the ultrasound probe remains fixed to the patient via the monitoring pad (as best understood this clause is inherent and or is taught above by showing the attachment to the patient).

implements and algorithm configured to refocus the plurality of ultrasound beams at a specific region of interest to improve signal to noise ratio (as best understood this is inherent in showing that the US is focused as is provided for above in parent claim 1. For compact prosecution purposes the examiner further notes that Eibl’s [0120] and [0145] rather clearly cover refocusing (that is the focus is swept) until a specific location of the ROI is determined [0145] specifically calls these protocols (i.e. algorithms, given that this is implemented on a computer)).

Regarding claim 4, Eibl teaches: 4. The ultrasound system of claim 1, wherein the ultrasound transducers are oriented in a two-dimensional array (see Eibl’s [0167]).

Regarding claim 6, Eibl teaches: 6. The ultrasound system of claim 1, wherein the ultrasound beamforming device comprises a display configured to display an ultrasound image based on the resulting reflections of the ultrasound beam (see Eibl’s Figs. 16-17 parts 1610/17/10 or see [0222]). 

Regarding claim 16, Eibl teaches: 16. The ultrasound system of claim 1, comprising: LEDs (Light Emitting Diodes) or other lights disposed on the monitoring pad and/or the ultrasound probe for signalling a status of the ultrasound system (as per Eibl’s [0178] the user interface can include indicator lights such as LEDs and these LEDs can specifically provide feedback to the operator about the operating condition of the device).

Regarding claim 31, Eibl teaches: 31. The ultrasound system of claim 1, wherein the monitoring pad comprises an adhesive layer, and wherein the monitoring pad is configured to be secured to the patient (see Figs. 16-17 noting adhesive 1606/1704 which would be fully capable of as much and/or which are described in [0220] as accomplishing as much).

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eibl.

Regarding claim 2, Eibl teaches: 2. The ultrasound system of claim 1, wherein: the ultrasound beamforming device comprises transmission circuitry configured to control a time-delay for exciting each ultrasound transducer to generate a plurality of ultrasound beams transmitted into the patient such that ultrasound energy is in phase at a predefined focal point within the patient; and the ultrasound beamforming device comprises reception circuitry configured to read resulting reflections of the ultrasound beam from the predefined focal point (see Eibl’s [0120] and [0145] where all of the above limitations are seemingly inherently covered by being able to electronically sweep the focus over a range of depths and angles as covered in the citation).
	Additionally or alternatively at least because Eibl doesn’t explicitly use the same terminology (i.e. there is no mention of phase per se, even though there is clearly electronically implemented steering) it is also appropriate to provide a secondary grounds of rejection. As such the examiner notes 
Therefore and in the alternate it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve upon the electronic steering of undisclosed principle taught by Eibl with the use of a well-known phased steering because it would advantageously allow for steering of the probe without user interaction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl as applied to claim 1 above, and further in view of US 20100168576 A1 by Poland et al. (hereafter Poland).

Regarding claim 5, Eibl teaches the basic invention as given above in regards to claim 4, including; however, Eibl does not mention how in specific he operates his 2D array and thus Eibl fails to teach: “5. The ultrasound system of claim 4, wherein the ultrasound beamforming device is configured to utilize one array of the two-dimensional array as a single linear array.”
However Poland, in the same or eminently related field of ultrasonic imaging (see Poland’s Abstract) teaches an ultrasound beamforming device which also has a 2D array of transducer and which is configured to utilize one array of the two-dimensional array as a single linear array (Poland can obtain 
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the undisclosed 2D array beamforming of Eibl with the 2D array beamforming taught by Poland in order to advantageously allow for more imaging options such as imaging in both 2D and 3D.

Regarding claims 8-10, Eibl teaches the basic invention as given above in regards to claim 1; however, Eibl does not utilize additional sensors and therefore Eibl fails to teach: “8. The ultrasound system of claim 1, wherein the monitoring pad comprises at least one sensor unrelated to ultrasound, and the ultrasound beamforming device is configured to receive a reading from the at least one sensor.” Or “9. The ultrasound system of claim 8, wherein the ultrasound beamforming device is configured to receive the reading from the at least one sensor via the ultrasound probe.” Or “10. The ultrasound system of claim 8, wherein the ultrasound beamforming device comprises a display for concurrently displaying an ultrasound image based on the resulting reflections of the ultrasound beam and another image based on the reading from the at least one sensor.”
However Poland, in the same or eminently related field of ultrasonic imaging (see Poland’s Abstract) teaches utilizing additional sensors found in the probe and delivering data to the control electronics (see e.g. Poland’s [0038] which describes both voltage sensors and thermistors or [0026] which describes in brief the signal strength indicator) which are displayed alongside the image data using, among other options, LED indicator lights to display the sensors data including signaling data (see either Poland’s Figs. 1b-1c noting for example 37 being signal strength or alternatively see 9a-9b in light of [0062] and see also [0046] which indicates that the display elements can be LED displays) and goes on to teach the advantages thereof (as per Poland’s [0038] the voltage sensors can shut down the probe if 
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Eibl with the addition of one or more of Poland’s additional sensors in order to reap the associated advantages thereof, as detailed above, such as allowing for the ability to automatically shut down the probe in potentially damaging situations, being able to recover the probe if misplaced, or allowing the user to troubleshoot bad connections, etc. 

Regarding claims 12-13 the examiner notes that Eibl and Poland teach the basic invention as given above in regards to claim 8; however even combined these references fail to teach the use of the particular sensors that are: “12. The ultrasound system of claim 8, wherein the at least one sensor comprises a pair of electrocardiogram electrodes for sensing a heartbeat.  13. The ultrasound system of claim 8, wherein the at least one sensor comprises a blood oxygen saturation sensor for sensing a blood oxygen saturation.”
However the examiner notes that both ECGs and pulse oximeters are old and well known in the art and are often provided alongside any patient who has cardiopulmonary issues in any hospital setting because they are known to save lives and allow for quick reactions to adverse events such as myocardial infarctions of pulmonary edema. Therefore it would have been prima facie obvious to include either or both of these sensors. See MPEP 2144.03 and, noting that the applicant has not challenged the official notice see specifically the second paragraph of section C thereof.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl as applied to claim 1 above, and further in view of PATTERN RECOGNITION METHODS FOR OPTIMIZING MULTIVARIATE TISSUE SIGNATURES IN DIAGNOSTIC ULTRASOUND by Insana et al. (hereafter Insana).

Regarding claim 7, Eibl teaches the basic invention as given above in regards to claim 1 but fails to teach: “7. The ultrasound system of claim 1, wherein the ultrasound beamforming device implements pattern recognition or artificial intelligence to automatically generate a morphology or tissue identification based on the resulting reflections of the ultrasound beam.”
However Insana, in the related field of ultrasonic diagnostics (see Insana’s Abstract) teaches a pattern recognition algorithm for discriminating between different tissue types, in this instance specifically between healthy and diseased liver tissues which advantageously allows for detecting disease states and improving diagnosis (see Insana’s Abstract and Conclusion section on pages 165 and 177 respectively).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Eibl with the use of pattern recognition of the sort taught by Insana in order to advantageously allow for detecting disease states and improving diagnosis during imaging.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl as applied to claim 1 above, and further in view of The future of cardiopulmonary resuscitation: What if a TEE probe could shock, sense and pace? By Sloth et al. (hereafter Sloth).

Regarding claims 14-15 Eibl teaches the basic invention as given above in regards to claim 1 and even teaches that the invention is for use with and can be connected to defibrillation equipment (see Eibl’s [0286] or [0299]) but Eibl fails to teach that: “14. The ultrasound system of claim 1, wherein: the ultrasound beamforming device is configured to connect to defibrillator equipment and to control the defibrillator equipment and/or display information of the defibrillator equipment; and the ultrasound system is resilient to electric shocks from defibrillation.” Or “15. The ultrasound system of claim 1, wherein: the ultrasound beamforming device comprises defibrillation circuitry; and the ultrasound system is resilient to electric shocks from defibrillation.”
However, Sloth, in the related field of ultrasonic imaging (see Sloth’s Title and note that this is TEE – i.e. Trans-Esophageal-Echocardiography) teaches the use of a combined probe that integrates defibrillation equipment/circuitry and images the equipment during placement and use where the equipment is utilized imaging (i.e. is not only robust enough to survive shocks but is electrically isolated and functional during defibrillation) so as to display information on the defibrillation equipment and the advantages of such arrangements (see Sloth’s single page and note that it contains all relevant items. For example Sloth states “4,5 At least two of these actually loaded a transesophageal electrode onto a TEE probe and used the probe to accurately place the electrodes posterior to the heart” and “Previous work has shown that the TEE probe continues to function and image during a defibrillation. 2” Sloth also goes on to reinforce this position while explaining its benefits and advantages in citations such as: “allows for rapid assessment of cardiac contractility, optimal imaging even in obese and other challenging patients as well as a capability to monitor chest compression adequacy in real time during 
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Eibl with the use of defibrillation equipment/circuitry that can be controlled by and used with the ultrasound imaging device in order to advantageously properly localize the defibrillation electrodes in ideal locations, to monitor defibrillation in real time, to allow for rapid assessment of issues related to defibrillation such as cardiac contractility to chest compression adequacy among other advantages cited above and incorporated herein by reference.


Response to Arguments
Applicant’s arguments, see pages 11-12, filed 11/15/2021, with respect to the prior art rejections under Wendelken alone or modified by other references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new art of Eibl cited above and in view of the newly added limitation that the monitoring pad be “secured to a patient in a fixed manner” which was not taught by Wedelken alone.
Applicant’s arguments, see pages 8-10, filed 11/15/2021, with respect to the rejection(s) of claim(s) 11 under all statutes and with respect to the claims not addressed below under 112(b) have been fully considered and are persuasive.  The associated rejections of the previous office action has been withdrawn.
Applicant's arguments, see pages 8-10, filed 11/5/2021, with respect to the rejection(s) of claims 1-10 and 12-16 under 112(a) and 112(b) have been fully considered but they are not fully persuasive, with each argument being responded to in the order presented as follows:

The applicant begins on page 8 with remarks relating to the 112(f) interpretation. In this instance the examiner notes that the applicant argues on page 7 that the claim amendment renders clear that the “ultrasound beamforming device” should not be interpreted under 112(f); however, the examiner notes that the argument has no merit as it states “that claim 1 as amended recites structure involving the ultrasound beamforming device” but no structures at all are added by the amendment to claim 1 and indeed the only structure added by the amendment at all was that of the adhesive of dependent claim 31 which is not considerable as a portion of the device in question. As such this argument is not persuasive. Likewise the examiner must reiterate that the claims were previously drafted and are currently drafted such that the device in question has no structural limitations whatsoever in any claim including all dependent claims. Therefore the argument cannot be convincing and interpretation under 112(f) is required as a prerequisite to examining the invention in the first place, as otherwise the examiner would have to examine functions not tied to any structure.






On page 10 the applicant opines that the wording of claim 7 is clear. This is overtly merely an allegation of patentability so it is prima facie spurious. Likewise the examiner notes that the argument seems to imply that the claim reads “morphology identification or tissue identification” which is incorrect. Furthermore and regardless it would still be unclear how one generates a morphology identification without some context (e.g. is the invention going to deduce whether the patient full of rhombuses or what? Does this identify anything in particular such as bones or vessels or organs? Etc. Moreover, this is not tied to – nor does the applicant’s specification ever even mention – any actual detection of particular shapes which is all that would be covered in rote by this terminology, and the applicant certainly has no room to argue that their invention covers the complex and niche and notably entirely unrelated field of fetal diagnosis which is rather perplexingly cited in the argument. For example in order to actually convincingly argue this the applicant would need to demonstrate that the invention disclosed how to specifically determine the presence/absence, size, and level of development of particular organs of the fetus, which is a bit of a stretch since the applicant has not even demonstrated, nor does the specification support, something as simple as determining “shapes of [something particular/anything]” or even just determining “shapes” at all). As such and for such reasons the examiner contends that this limitation was and is simply unexaminable due to the omission of any intelligible details about the morphology identification in either/both the claims and specification and therefore the examiner is forced, through lack of any other option, to omit this limitation from their 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 20190022400 A1 is a 102 reference for the independent claim and teaches some of the dependent claims as well as can be seen simply from the Abstract and which is structurally very similar to the patch of the applicant’s specification.

US 20080077010 A1 and US 20080015439 A1 are both similar arts with overlapping inventive entities which are both 102 references the independent claim in the manner best seen by reading the Abstract, looking at Figs. 7 and 9, and noting that the inventions take in data from multiple other sensors, have a US imaging system that interfaces directly with these sensors and with the defibrillator.

US 20070038256 A1 is a very similar art in both processing and structural configuration to the applicant’s specified embodiments; however, in this instance the art would not qualify under 102 because of the incredibly simple oversight that the inventor did not specify what sort of coupling media was used and therefore it is not explicitly a gel pad.

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793